DETAILED ACTION
A.	This action is in response to the following communications: Request for Continued Examination filed 11/28/2022.
B.	Claims 1-20 remains pending.
 

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/28/2022 has been entered.

Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniels, Oliver Clayton et al. (US Pub. 2017/0243403 A1), herein referred to as “Daniels” in view of Hwang, Albert Peter. et al. (US Pub. 2020/0004401 A1), herein referred to as “Hwang”.


As for claims 1, 7 and 13-14, Daniels teaches. A method with corresponding system and non-transitory computer-readable storage medium having stored thereon instructions when expected by a processor, causes the processor to perform operations comprising: processor and memory for performing (fig.1 depicts computing environment for running the real-time shared augmented reality experience software for multiple users):

Receiving, by processor, an observed motion data from a first device (par.187 input comprising gesture to other devices) associated with a first user, the first device generating the observed motion data based on an analysis of a data stream, the first device includes a camera that captures the data stream (par.96 live camera feed) comprising images of a second user performing a gesture, the second user being associated with and coupled to a second device (par.84, 94-96 onsite users having a smartphone with camera capture environment of other onsite user to create an AR session to collaborate with virtual objects in real world location);

receiving from the second device a captured motion data that is recorded by a sensor included in the second device, wherein the sensor captures position, movement and orientation of the second device(par. 106  These methods may include analyzing and/or linking to data regarding the geometry of the objects and terrain, defining the position of AR content in relation to one or more trackable objects (a.k.a. tethering), and/or coordinating, filtering, and analyzing data regarding position, distance, and orientation between trackable objects, as well as between trackable objects and onsite devices; par.65 motion tracking of device)
[0065]
At block 205, the mobile digital device (MDD) executes an AR application that links to a larger AR ecosystem, allowing the user to experience shared AR events with any other user connected to the ecosystem. In some embodiments, an onsite user can use an onsite computer (e.g., a non-mobile onsite personal computer) instead of an MDD. At block 210, the MDD acquires real-world positioning data using techniques including, but not limited to: GPS, visual imaging, geometric calculations, gyroscopic or motion tracking, point clouds, and other data about a physical location, and prepares an onsite canvas for creating the AR event. Selected methods of fusing these techniques are collectively referred to herein as “LockAR.” See detailed LockAR description, below.


determining whether there is a match between the observed motion data from the first device and the captured motion data from the second device (par.121 motion cues: 
[0121]
Also at 700, the process flow includes determining or identifying a variable Frame of Reference Origin Point (FROP), and then offset from FROP all AR correction data and onsite geometry that will correlate with GPS. FROP is found within GPS error bubble(s) using CV, SLAM, motion, PDR, and marker cues. This can be a common guide for both the onsite and offsite AR ecosystem to refer to the exact same physical geometry of the AR content creation spot, and to repeatedly find that exact spot even when an object is moving, or time has elapsed between the LockAR creation event, and subsequent AR viewing event.
; 

and in response to determining that there is the match (par.126: shared AR experience from LockAR creation event),

generating a shared AR session between the first device and the second device; and causing the shared AR session to be displayed by the first device and by the second device (fig.5A-B, items 590,592,594 ;
[0092]
At block 590, the user interacts with any of the AR content within the view. If the ovAR application has information governing interactions with that piece of AR content, the ovAR application processes and renders the interaction in a way similar to how the interaction would be processed and displayed by a device in the real world. At block 592, if the interaction changes something in a way that other users can see or changes something in a way that will persist, the ovAR application sends information about the change, as well as possibly who initiated the change, and how, back to the server. At block 594, the server pushes the received information to all devices that are currently in or viewing the area near the AR content, and stores the results of the interaction.
Thus a match is made to content to render when a first user views a second user and shared AR graphics are then rendered for both users for collaboration within a VR/AR space).


[0084] [Figure 4]

    PNG
    media_image1.png
    492
    716
    media_image1.png
    Greyscale

Onsite devices A1 to AN create AR versions of the real-world location based on the live views of the location they capture. The point of view of the real-world location may be different for each of the onsite devices A1 to AN, as the physical locations of the onsite devices A1 to AN are different.
[0094]
FIGS. 6A and 6B depict a flow diagram showing a mechanism for propagating interactions between onsite and offsite devices, according to an embodiment of the invention. The flow diagram represents a set of use-cases where users are propagating interactions. The interactions can start with the onsite devices, then the interactions occur on the offsite devices, and the pattern of propagating interactions repeats cyclically. Alternatively, the interactions can start with the offsite devices, and then the interactions occur on the onsite devices, etc. Each individual interaction can occur onsite or offsite, regardless of where the previous or future interactions occur. Within FIGS. 6A and 6B, blocks that apply to a single device (i.e., an individual example device), rather than multiple devices (e.g., all onsite devices or all offsite devices), include blocks 604, 606, 624, 630, 634, 632, 636, 638, 640, the server system, blocks 614, 616, 618, 620, 622, and 642.
[0095]
At block 602, all onsite digital devices display an augmented reality view of the onsite location to the users of the respective onsite devices. The augmented reality view of the onsite devices includes AR content overlaid on top of a live image feed from the device's camera (or another image/video capturing component). At block 604, one of the onsite device users use computer vision (CV) technology to create a trackable object (i.e., a Trackable) and assign the trackable object a location coordinate (e.g., a position within a geographic coordinate system, such as WGS). At block 606, the user of the onsite device creates and tethers AR content to the newly created trackable object and uploads the AR content and the trackable object data to the server system.
[0096]
At block 608, all onsite devices near the newly created AR content download some or all of the information about the AR content and its corresponding trackable object from the server system. The onsite devices use the location coordinates (e.g., WGS coordinates) of the trackable object to add the AR content to the AR content layer which is overlaid on top of the live camera feed. The onsite devices display the AR content to their respective users and synchronize information with the offsite devices.

Daniels does not specifically go into further detail wherein determining there is the match is based on the observed motion data and the captured motion data describing a same gesture being performed by the second user within a predetermined error threshold; however in the same field of endeavor Hwang teaches determining whether there is a match between the observed motion data from the first device and the captured motion data from the second device, wherein determining there is the match is based on the observed motion data (par.57 Using such a method, the tracking module 360 is able to determine the likely poses of a user's hands, and with the determination of the poses, the gesture ID module 365 matches the movement of the user's hands with predefined gestures. These gestures may be used to indicate various actions in an artificial reality environment and fig.6A-C);

and the captured motion data describing a same gesture being performed by the second user within a predetermined error threshold (par. 4 In some embodiments, the gesture may comprise a movement by a first hand of the first user starting from within a threshold distance of a second hand of the first user over a substantially horizontal arcing path, similar to opening a book. In some embodiments, the gesture may comprise a movement by a first hand of the first user towards a hand of the second user and fig.6A-C); and

in response to determining that there is the match, generating a shared AR session between the first device and the second device (par. 88 content not viewable by one of two users is made sharable through matching gestures IDs); and

causing the shared AR session to be displayed by the first device and by the second device (par. 90 sharable content is now displayed to both users within an AR environment).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hwang into Daniels, this is true because Hwang suggests : “changes in user experience should be intuitive for the user to understand and should be technically feasible. Current method of user interaction in augmented reality are not readily intuitive and do not exploit the technical capabilities of an augmented reality system, and thus are not optimal for use”.



As for claims 2, 8 and 18, Daniels teaches.    The method of claim 1 and 14 and system of claim 7, wherein the shared AR session comprises a real-time messaging session (par. 86 the use of real-time messaging with applications that share the AR experience).

As for claims 3 and 9, Daniels teaches.    The system of claim 7 and method of claim 1, wherein the data stream is a video of the second user performing the gesture, wherein the video is captured by a camera included in the first device (par.51 the inclusion of video into a VR/AR collaboration space this video is captured in real time and viewed by users at the location and remote thus promoting inclusion of remote users with the live video).

As for claims 4, 10 and 19, Daniels teaches.    The method of claim 1 and system of claim 7 and method of claim 14, wherein the first device generating the observed motion data based on the analysis of the data stream further comprises:
the first device identifying positions of at least one body part of the second user and analyzing a motion of the at least one body part during the gesture (par.126 user can gesture such as making a wave animation to create instance of graphics following gesture motion provided by user, this can be used in a variety of scenarios across different applications).

As for claims 5, 11 and 20, Daniels teaches.    The method of claim 4, wherein the at least one body part includes the arm or hand of the second user (par.126 user can wave for a spatial event; par.127 has other physical movement examples).

As for claims 6 and 12, Daniels teaches.    The method of claim 1 and system of claim 7, wherein the data stream further comprises images of a third user being associated with a third device, and wherein the first device identifies the second user in the data stream as being associated with the second device (fig.33 the third user interacting in collaboration space).


As for claim 15, Daniels teaches.    The method of claim 14, further comprising: in response to determining that there is the match, transmitting a request to the server to generate a shared AR session between the first device and the second device, and to cause the shared AR session to be displayed by the first device and by the second device (par.126: shared AR experience from LockAR creation event for generating a shared AR session between the first device and the second device; and causing the shared AR session to be displayed by the first device and by the second device as depicted in fig.5A-B, items 590,592,594 ;
[0092]
At block 590, the user interacts with any of the AR content within the view. If the ovAR application has information governing interactions with that piece of AR content, the ovAR application processes and renders the interaction in a way similar to how the interaction would be processed and displayed by a device in the real world. At block 592, if the interaction changes something in a way that other users can see or changes something in a way that will persist, the ovAR application sends information about the change, as well as possibly who initiated the change, and how, back to the server. At block 594, the server pushes the received information to all devices that are currently in or viewing the area near the AR content, and stores the results of the interaction.
Thus a match is made to content to render when a first user views a second user and shared AR graphics are then rendered for both users for collaboration within a VR/AR space).

As for claim 16, Daniels teaches.    The method of claim 14, wherein a shared AR session is established between the first device and the second device (par.126: shared AR experience from LockAR creation event for generating a shared AR session between the first device and the second device).

As for claim 17, Daniels teaches.    The method of claim 16, further comprising: in response to determining that there is the match (par.121 motion cues), identifying by the first device, the user of the second device in the video as being associated with the second device (par.187 second device update to display motion gestures captured).


 
(Note :) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Response to Arguments
Applicant's arguments filed  have been fully considered but they are not persuasive. 
After careful review of the current claims (given the broadest reasonable interpretation) and the remarks provided by the Applicant along with the cited reference(s) the Examiner respectfully disagrees with the Applicant for at least the reasons provided below:
A1.	Applicant argues that the combination of Hwang into Daniels does not teach “an observed motion data from a first device and
determining whether there is a match between the observed motion data from the first device and the captured motion data from the second device, wherein determining there is the match is based on the observed motion data and the captured motion data describing a same gesture being performed by the second user within a predetermined error threshold”.

R1.	Examiner does not agree, as Hwang was introduced to show an obvious addition into Daniels for performing the feature of shared AR experience. The feature in question is how this shared experience is initiated. Examiner will provide the following evidence that arrives at current claim language.
Hwang teaches in paragraph 57 Using such a method, the tracking module 360 is able to determine the likely poses of a user's hands, and with the determination of the poses, the gesture ID module 365 matches the movement of the user's hands with predefined gestures. Daniels teaches in paragraph 106  that these methods may include analyzing and/or linking to data regarding the geometry of the objects and terrain, defining the position of AR content in relation to one or more trackable objects (a.k.a. tethering), and/or coordinating, filtering, and analyzing data regarding position, distance, and orientation between trackable objects, as well as between trackable objects and onsite devices. Further in paragraph 65, 92 and 121, Daniels teaches motion tracking of first to the nth device such that any motion performed from either device is shared and since Hwang uses monitored motion for its tracking module to initiate an action based upon tracked gesture we can arrive at the conclusion that Hwang as combined with Daniels teaches : “determining whether there is a match between the observed motion data from the first device and the captured motion data from the second device, wherein determining there is the match is based on the observed motion data”.

These gestures may be used to indicate various actions in an artificial reality environment and fig.6A-C; as can be seen in the depiction below that the users are performing a shared gesture being observed by both users at the same time. Since Hwang is concerned with a gesture tracking ability to start an action and Daniels is concerned with performing the techniques of sharing AR space between two or more users, the conclusion of the combination arrives at the immediate claim limitations.

    PNG
    media_image2.png
    404
    479
    media_image2.png
    Greyscale


Hwang further teaches that “the captured motion data describing a same gesture being performed by the second user within a predetermined error threshold”: is taught in paragraph 4 which states that in some embodiments, the gesture may comprise a movement by a first hand of the first user starting from within a threshold distance of a second hand of the first user over a substantially horizontal arcing path, similar to opening a book. In some embodiments, the gesture may comprise a movement by a first hand of the first user towards a hand of the second user and fig.6A-C as depicted above.

Hwang further teaches “in response to determining that there is the match, generating a shared AR session between the first device and the second device”; in paragraph 88 content not viewable until one of two users is made sharable through matching gestures IDs.
[0088]
FIG. 6A illustrates a view where a second user has content not viewable by the first user, in accordance with one or more embodiments. The first user of the first NED system (e.g., NED system 300) is able to see the second user 605 within a first AR environment displayed by the first NED system 300. The second user 605 may be a user wearing a second NED 610 of a second NED system and as such may be viewing a second AR environment displayed by the second NED system through the second NED 610. In some embodiments, virtual objects displayed by the second NED 610 to the second user 605 in the second AR environment are not visible to the first user in the first AR environment, and vice versa.
[0090]
In some embodiments, the second user 605 may be viewing, within the second AR environment displayed by the second NED 610, a virtual object corresponding a content item that can be potentially shared with the first user in the first AR environment, hereinafter referred to as being “shareable.” In some embodiments, the sharable content item may comprise any content item viewable by the second user 605 in the second AR environment. In some embodiments, the second user 605 may manually specify (e.g., via one or more gestures or through an input interface of the second NED system) which content items can be potentially shared with the first user. In other embodiments, whether one or more content items viewable by the second user 605 are sharable may be based upon a relationship between the first and second users (e.g., a social network connection between the first and second users).

	Here we can see from paragraph 90 that sharable content is now displayed to both users within an AR environment only through manual gestures from users that causes the shared AR session to be displayed by the first device and by the second device simultaneously.
[0099]
FIG. 6C illustrates a view where the second user 605 “passes” shared content to the first user, allowing the first user to more clearly view the shared content. In some embodiments, the second user 605 “passes” the shared content to the first user in response to the first NED system 300 detecting the first user and the second user 605 performing a “pass” gesture. The “pass” gesture may correspond to a hand 650 of the first user moving on a path towards a hand of the second user (e.g., first hand 630) at the same time as the hand 630 of the second user is moving on a path towards the hand 650 of the first user, such that the hands 650 and 630 come within a threshold distance of each other (e.g., 5 cm). In some embodiments, the hand 630 of the second user is oriented in the “pinch” gesture described above during an initial portion of the movement, and the virtual object 645 continues to be displayed at the location of the “pinch” (as described above), in order for the “pass” gesture to be identified by the first and second NED systems. As such, as the second user 605 moves her hand 630 towards the hand 650 of the first user, the virtual object 645 moves along with the hand 630. In some embodiments, the hand 650 of the first user is also be in a certain orientation during the “pass” gesture, such as in a “pinch” gesture or with the palm facing upwards.
[0100]
In response to detection of the “pass” gesture, the first NED system 300 displays the virtual object 645 corresponding to the shared content at a location corresponding to the hand 650 of the first user (e.g., at a “pinch” location of the hand 650, above the palm of the hand 650, and/or the like) instead of to the second user 605. In some embodiments, the virtual object 645 is only passed to the first user if the second NED system associated with the second user 605 also detects the “pass” gesture, and transmits an indication to the first NED system 300 indicating that the “pass” gesture has been detected. In some embodiments, the second user 605 may perform the “pass” gesture without having performed the “opening” gesture illustrated in FIG. 6B. The “pass” gesture may function as an implied share action, causing the second NED system to transmit the shareable content to the first NED system 300 and display the virtual object 645 at the location corresponding to the hand 650 of the first user.
[0101]
In some embodiments, once the virtual object 645 displayed in the first AR environment by the first NED system 300 has been passed to the first user and displayed at a location corresponding to the first user (e.g., at the hand 650 of the first user), the first user may perform one or more manipulations on the virtual object 645 or the shared content corresponding to the virtual object 645 (e.g., perform one or more gestures to change the content, manipulate how the content is displayed, and/or the like). In some embodiments, handing the virtual object 645 from the second user 605 to the first user may cause the first NED system 300 to store a copy of the shared content into a persistent memory, or perform some other action on the content. In some embodiments, when virtual object 645 corresponding to the shared content is passed from the second user 605 to the first user, the second NED system transmits a message to the first NED system 300 granting the first user permission to manipulate the shared content. In some embodiments, the first and second NED systems may communicate with each other, such that manipulations performed on the shared content by the first user in the first AR environment of the first NED system 300 are shared and synchronized with the second AR system, allowing the second user 605 to view the content as it is manipulated by the first user. In other embodiments, the manipulations performed by the first user are stored in a local copy of the content in the first NED system (e.g., within the application store 355 and/or a separate content data store), while the copy of the content maintained the second NED system remains unchanged.


Further paragraphs 99-101 describe figure 6c in greater detail which explains a shared gesture seen by both first and second user such that when the gesture as tracked by the tracking module and identified by gesture ID that a shared AR experience is initiated.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image3.png
    213
    564
    media_image3.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        December 16, 2022